Citation Nr: 9933796	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-06 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1975 to 
January 1996.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1997 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of a Remand 
issued in October 1998, the Board sought additional 
development of the evidence 

and compliance with due process concerns.  The case is again 
before the Board for appellate consideration.

The veteran, in a statement dated in April 1999, requested 
service connection for a heart disability characterized by 
him as "AV block."  This matter has not been developed for 
appellate review, and is referred to the RO for action as 
appropriate.

Subsequent to the Board's Remand, the RO erroneously 
characterized the issue on appeal as one involving the 
submission of new and material evidence, and whether the 
claim for service connection had been reopened.  However, in 
view of the decision set forth below, the Board finds that 
appellate consideration of the veteran's claim at this time 
does not result in prejudice to him; see Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Hypertension that was first diagnosed subsequent to the 
veteran's separation from service was as likely as not 
initially manifested by elevated blood pressure readings 
during that service.


CONCLUSION OF LAW

Hypertension was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not been associated with his 
claims folder or otherwise sought by VA, are available.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends, essentially, that he has hypertension 
that initially began during his period of active service, and 
that service connection for that disability should be 
assigned.  After a review of the record, the Board finds, 
with application of benefit of the doubt provisions on his 
behalf, that his contentions are supported by the evidence, 
and that service connection for hypertension is appropriate.

The report of the veteran's service entrance examination, 
dated in November 1976, does not indicate the presence of 
hypertension or symptoms thereof, to include elevated blood 
pressure readings; the report shows that his blood pressure 
was recorded as 126/70.  However, service medical records 
dated in approximately 1986 and thereafter show that elevated 
diastolic pressure readings of 90 and above were recorded on 
at least an intermittent basis.  In May 1995, he was accorded 
a five-day blood pressure check following treatment for 
vascular headaches; the report of this five-day check shows 
that three of the ten diastolic readings were 90 or higher.  
The report of his separation medical examination, however, 
indicates that his blood pressure was recorded as 132/84, and 
does not cite the presence of hypertension, or symptoms 
thereof; likewise, it does not cite the presence of any 
inservice history of that disorder.

Notwithstanding the report of the separation examination, it 
must be noted that the post-service medical evidence 
demonstrates that elevated blood pressure readings, 

and specifically diastolic pressure readings in excess of 90, 
have been consistently recorded since the veteran's service 
separation.  In addition, this evidence indicates that 
clinical findings of hypertension have been rendered.  
Although the medical evidence does not include a clinical 
opinion to the effect that the hypertension identified within 
two years of the veteran's separation from service was 
initially manifested during that service, the Board is of the 
opinion that, with benefit of the doubt accorded him, it is 
as likely as not that the elevated blood pressure readings 
first shown in service were the precursors of that 
hypertension, and are etiologically related thereto.  
38 U.S.C.A. § 5107(b) (West 1991).  The Board therefore 
concludes that service connection for hypertension is 
appropriate.


ORDER

Service connection for hypertension is granted.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

